Order entered September 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00067-CV

  DEMONDRIA JEFFERSON AND DEMETRA WYSINGER, Appellants

                                         V.

          GEICO COUNTY MUTUAL INSURANCE CO., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00628-E

                                      ORDER

      Before the Court is appellants’ fifth motion for extension of time to file their

opening brief. We GRANT the motion and ORDER appellants’ opening brief

received September 23, 2020 filed as of the date of this order.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE